DETAILED ACTION
Remark: The Final Office Action mailed on 06/03/2022 is vacated in favor of this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4, 6-8, 10-14, 16-18 and 20-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,469,662.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in this continuation are broader than the ones in the patent, in the re Van Ornum and Stang, 214 USPQ 761, broad claims in continuation application are rejected as obvious double patenting over previously patented narrow claims.  For example, independent claims 1 and 11 of current invention are the shortened versions of claims 1 and 7 of the Patent respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (Patent No US 7,023,979) in view of Milstein et al. (Pub. No. US 20170264746), and further in view of Jaiswal et al. (Pub No. US 20130202102).
Regarding claims 1, 6, 11, and 16, WU teaches determining, by a computer system of the enterprise, at least one objective (purpose) of an incoming call request from a customer of the enterprise [Col. 76 lines 51-58, “During the identity confirmation process, the caller is also directed to provide certain details relating to the purpose of the call”]; establishing/routing, by the computer system of the enterprise, an on-going (initiated) customer communication session with a plurality of agents (trainee and trainer) of the enterprise based on the determined at least one objective [fig. 1 step 314, Col. 78 lines 19-34]; allocating/selecting, by the computer system of the enterprise, the plurality of agents to the on-going customer communication session based on the determined at least one objective [Col. 76 lines 51-58. Fig. 1 step 313 and related description]; monitoring, by the computer system of the enterprise, the on-going customer communication session to determine one or more attributes/characteristics associated with the on-going customer communication session [Col. 69 lines 35-47 “In other cases, a training agent (or automated system) is allowed to shadow the call, providing assistance, instruction and/or monitoring of the trainee agent during the call. In this case, it would be anticipated that the cell duration would be greater than 5 minutes, due to the training nature of the call. Further, the required trainer assistance further reduces immediate efficiency. However, as the agents in the pool become more skilled, long term efficiency increases. Preferably, these characteristics are extracted through an analysis, by the communications control system”]; and changing/leaving the number of agent allocated “leave before closing” [Col. 78 line 24].
 However, WU doesn’t explicitly teach automatically changing, by the computer system of the enterprise, a number of the plurality of agents allocated to the on-going customer communication session based on the determined one or more attributes associated with the on-going customer communication session.  
Milstein teaches automatically changing/introducing, by the computer system of the enterprise, a number of the plurality of agents allocated to the on-going customer communication session based on the determined one or more attributes (“yes”, “Thank you” or “that was helpful”) associated with the on-going customer communication session [Para. 35, Fig. 3, 6 and related description].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in call center system of WU the ability to join a supervisor (change the number of agents) into an on-going call between the caller and agent and trainer in order to increase customer satisfaction as taught by Milstein since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
WU in view of Milstein doesn’t explicitly teach about connecting first and second agent based on first and second different objectives. 
Jaiswal teaches connecting first and second agent based on first and second different objectives [Para. 18 “IVRU 118 operates to query the caller with one or more questions to assist in determining which agent 114 or group of agents 114 the call is to be directed. After IVRU 118 has collected information from the caller, this information is passed to agent/queue manager 120, which determines to which agent 114 or group of agents 114 the call is to be connected, and either connects the call to the appropriate agent”; “For example, a group of agents 114 may be assigned to handle a particular set of issues based on the skills of the agents in the group”. It’s clear that multiple objectives/issues/problems are assigned to different agents/groups with different skills sets].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in call center system of WU in view of Milstein the ability to connect multiple agents for multiple objectives as taught by Jaiswal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 2 and 12, WU teaches wherein first and second objectives (issues/questions) determined via at least one of a speech analysis system (interactive voice response) [Col. 76 lines 55-59].  
Regarding claims 3 and 13, WU teaches wherein the plurality of agents comprise at least one human agent [fig. 1 unit 314].  
Regarding claims 4 and 14, WU in view of Milstein teaches all claim limitation as stated above. Furthermore, Milstein teaches wherein the determined one or more attributes comprises an emotion of the customer (“that was helpful”), an emotion of the at least one human agent, or both wherein the emotion of the customer, wherein the emotion of the customer, the emotion of the at least one human agent, or both are determined via at least one of a speech analysis system, an image analysis system, or a text analysis system [Para. 35, it’s clear that the customer is somewhat satisfied/happy].  
Regarding claims 7 and 17, WU teaches wherein the plurality of agents comprise at least two human agents, and wherein automatically changing the number of the one or more agents allocated to the on-going customer communication session comprises de-allocating/leaving one of the at least two human agents [Col. 78 line 24, the trainer leaving the call before it’s closed].  
Regarding claims 8 and 18, WU teaches wherein the on-going communication session is a conference session comprising at least one of an audio conference session (voice call) [fig. 1 and related description].  
Regarding claims 10 and 20, WU teaches wherein the plurality of agents comprises at least one automated resource (interactive voice response) of the enterprise [Col. 69 lines 45-51].

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (Patent No US 7,023,979) in view of Milstein et al. (Pub. No. US 20170264746), further in view of Jaiswal et al. (Pub No. US 20130202102) and further in view of Fromm (Pub. No. US 20020146110) and Lenihan et al. (Patent Number 5,970,135).
Regarding claim 21 and 23, Wu in view of Milstein further in view of Jaiswal teach establishing an agent to on-going communication session as stated in the rejection above. However, Wu in view of Milstein and Jaiswal doesn’t explicitly teach the claim limitation. 
However, Fromm teaches generating, by the computer system of the enterprise, based on at least one of the first objective and the second objective, a match request for at least one agent having an optimal set of agent attributes to handle the incoming call request; when no match is identified, generating, by the computer system of the enterprise, a second match request based on a second set of agent attributes, wherein the second set of agent attributes comprises fewer agent attributes than the optimal set of agent attributes; and identifying, by the computer system of the enterprise, based on the second set of agent attributes, a matching agent to handle the incoming call request [Para. 20-24].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in call center system of WU in view of Milstein and Jaiswal the ability to connect multiple agents for multiple objectives as taught by Fromm since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Wu in view of Milstein further in view of Jaiswal and Fromm doesn’t explicitly teach about waiting predetermined period of time before forwarding the call to another agent. 
Lenihan teaches waiting predetermined period of time before forwarding the call to another agent [Col. 1 lines 55-60, Col. 2 lines 40-45; claim 3].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in call center system of WU in view of Milstein further in view of  Jaiswal and Fromm the ability to delay forwarding time for predetermined amount to time before selecting another agent, as taught by Lenihan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WU et al. (Patent No US 7,023,979) in view of Milstein et al. (Pub. No. US 20170264746), further in view of Jaiswal et al. (Pub No. US 20130202102) and further in view of Fromm (Pub. No. US 20020146110) and Lenihan et al. (Patent Number 5,970,135) and further in view of Pierce et al. (Pub. No. US 20130058475).
Regarding claims 22 and 24, WU in view of Milstein further in view of Jaiswal teach all claim limitations, as stated above, except replacing the matching agent with the optimal agent. 
However, Pierce teaches wherein automatically changing the number of the plurality of agents allocated to the on-going customer communication session comprises replacing the matching agent with the optimal agent [Abstract, Para 11 and 13].
It would have been obvious to one of ordinary still in the art, before the effective filing, to include in call center system of WU in view of Milstein further in view of  Jaiswal further in view of Fromm and Lenihan the ability to replace the agent with higher skilled agent when it is available as taught by Peirce since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.








Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/
Primary Examiner, Art Unit 2666